DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 16/048003 filed on
11/30/2020. Claims 1-20 are pending, independent claims 1, 13 and 20 have been amended, and have been examined in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on11/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the independent claims 1, 13, and 20, Applicant argues the previously cited references, Bone in view of Trepagnier fail to explicitly disclose the amended limitations of wherein the new speed is based on a speed limit for the first lane, and wherein the new speed is at least 20% lower than the speed limit for the first lane. However, Ferguson et al. U.S. Patent No. 10,421,453 (“Ferguson”) teaches wherein the new speed is based on a speed limit for the first lane, and wherein the new speed is at least 20% lower than the speed limit for the first lane; and (see at least [col. 11, line 26-36] In addition, the detailed map information may also be used to limit the set of possible actions. For example, the one or more computing devices may detect the speed of a given vehicle, for example, to be 25 MPH. If the given vehicle begins to accelerate, for example at a rate of 2 m/s2, the one or more computing devices may determine that the set of possible actions include the vehicle continuing to accelerate at the same rate for a given period of time, after a short period reducing the rate of acceleration, after a short period increasing the rate of acceleration, continuing to accelerate until a specific speed is reached, etc.) Ferguson teaches the slowing of a subject vehicle below the speed limit based on obstacle detection. Although Ferguson does not disclose the slowing below the speed limit by specifically twenty-percent, the reference does disclose accelerating the subject a specific speed based on the speed limit recognized in the area from the map data. For example, Ferguson discloses a vehicle attaining speed limit data from for a specific mapped area and accelerating a vehicle constantly until a “specified speed” based on the attained speed limit data. It would have been obvious to one of ordinary skill in the art to define the “specified speed” to be calculated using the speed limit and a defined factor, such as “twenty-percent”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. U.S. Pub. No. 2013/0085976 (“Bone”) in view of Ferguson et al. U.S. Patent No. 10,421,453 (“Ferguson”) and Trepagnier et al. U.S. Patent No. 8,126,642 (“Trepagnier”).
Regarding claim 1 as best understood, Bone discloses a computer-implemented method for operating an autonomous driving vehicle, the method comprising:
determining a path for an autonomous driving vehicle, wherein the path is located within a first lane of an environment in which the autonomous driving vehicle is currently located; (see at least [¶0037] FIGS. 1a to 1c show different modes of lane changing maneuver. FIG. 1a illustrates a case where an ego vehicle traveling in the current lane changes to the adjacent lane, typically because the other vehicle traveling ahead of the ego vehicle is slower. FIG. 1b illustrates a case where the ego vehicle changes the current lane to the adjacent lane to filter into the traffic of the adjacent lane because the current lane is about to end. FIG. 1c shows a case where the ego vehicle merges with the traffic of the adjacent slower lane, and then exits the slow lane to an exit road.
obtaining sensor data, wherein the sensor data indicates a set of speeds for a set of moving obstacles located in a second lane of the environment and wherein the second lane is adjacent to the first lane; (see at least [¶0020] According to the present invention, such objects can be at least partly accomplished by providing a system for predicting a drivers intention to change lanes, comprising: an ego vehicle sensor for detecting information on a motion of an ego vehicle; an environment sensor for detecting information on a motion of a vehicle traveling within a prescribed distance ahead of the vehicle in a same lane as the ego vehicle and/or on a motion of a vehicle traveling within a prescribed distance from the ego vehicle in an adjacent lane…)
determining whether the set of speeds is lower than a threshold speed; (see at least [¶0050] The average velocity of a lane can be determined based on the traffic on these lanes. If the average velocity of the adjacent lane is greater than the average Velocity of the current lane, the driver will intend to change to the faster lane.)
determining a new speed for the autonomous driving vehicle located within the first lane in response to determining that the set of speeds for the set of moving obstacles located in the second lane is lower than the threshold speed; and (see at least [¶0050 - 0052] If the driver's desired velocity is greater than the current Velocity, e.g. limited by a vehicle driving ahead, the driver will intend to change to the faster lane. If the current velocity is greater than the driver's desired velocity, the driver will intend to change to the slower lane. The desired velocity can be taken from the ACC set-speed directly or estimated by analyzing the driving profile for a certain period of time.)
Bone fails to explicitly disclose the new vehicle speed to be based on a first lane speed limit and to be lower than the speed limit of the first lane.
In addition, the detailed map information may also be used to limit the set of possible actions. For example, the one or more computing devices may detect the speed of a given vehicle, for example, to be 25 MPH. If the given vehicle begins to accelerate, for example at a rate of 2 m/s2, the one or more computing devices may determine that the set of possible actions include the vehicle continuing to accelerate at the same rate for a given period of time, after a short period reducing the rate of acceleration, after a short period increasing the rate of acceleration, continuing to accelerate until a specific speed is reached, etc.). Although Ferguson does not disclose the slowing below the speed limit by specifically twenty-percent, the reference does disclose accelerating the subject a specific speed based on the speed limit recognized in the area from the map data. For example, Ferguson discloses a vehicle attaining speed limit data from for a specific mapped area and accelerating a vehicle constantly until a “specified speed” based on the attained speed limit data. It would have been obvious to one of ordinary skill in the art to define the “specified speed” to be calculated using the speed limit and a defined factor, such as “twenty-percent”.
Thus, Bone discloses a method for determining a path for an autonomous driving vehicle, obtaining sensor data indicating moving obstacles, determining a set of speeds are lower than a predetermined threshold speed, and determining a new speed for the vehicle in response to the set of speeds being lower than the threshold speed. Ferguson teaches a method for reducing the subject vehicle speed based on the lane speed limit and an established threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bone to incorporate 
Bone in view of Ferguson fails to explicitly disclose a method for controlling the autonomous driving vehicle based on the path and new speed.
However, Trepagnier teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising:
controlling the autonomous driving vehicle based on the path and the new speed (see at least [claim 9] The system of claim 1, wherein the processor is configured to provide at least one of direction and speed control instructions to the operation control mechanisms in a drive by wire format whereby the processor electrically controls at least one of engine throttling, vehicle steering, and vehicle braking. AND [Claim 32] outputting the operation control signals to the programmable interface to produce normalized operation control signals which control an operation of the vehicle along an updated travel path for the vehicle.)
Thus, Bone in view of Ferguson discloses a method for determining a path for an autonomous driving vehicle, obtaining sensor data indicating moving obstacles, determining a set of speeds are lower than a predetermined threshold speed, and determining a new speed for the vehicle in response to the set of speeds being lower than the threshold speed. Trepagnier teaches a method for controlling the vehicle based on the path and new speed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bone in view of Ferguson to incorporate the teachings of Trepagnier to control the autonomous driving vehicle 

Regarding claim 13 as best understood, as best understood, Bone discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
determining a path for an autonomous driving vehicle, wherein the path is located within a first lane of an environment in which the autonomous driving vehicle is currently located; (see at least [¶0037] FIGS. 1a to 1c show different modes of lane changing maneuver. FIG. 1a illustrates a case where an ego vehicle traveling in the current lane changes to the adjacent lane, typically because the other vehicle traveling ahead of the ego vehicle is slower. FIG. 1b illustrates a case where the ego vehicle changes the current lane to the adjacent lane to filter into the traffic of the adjacent lane because the current lane is about to end. FIG. 1c shows a case where the ego vehicle merges with the traffic of the adjacent slower lane, and then exits the slow lane to an exit road.)
obtaining sensor data, wherein the sensor data indicates a set of speeds for a set of moving obstacles located in a second lane of the environment and wherein the second lane is adjacent to the first lane; (see at least [¶0020] According to the present invention, such objects can be at least partly accomplished by providing a system for predicting a drivers intention to change lanes, comprising: an ego vehicle sensor for detecting information on a motion of an ego vehicle; an environment sensor for detecting information on a motion of a vehicle traveling within a prescribed distance ahead of the vehicle in a same lane as the ego vehicle and/or on a motion of a vehicle traveling within a prescribed distance from the ego vehicle in an adjacent lane…)
determining whether the set of speeds is lower than a threshold speed; (see at least [¶0050] The average velocity of a lane can be determined based on the traffic on these lanes. If the average velocity of the adjacent lane is greater than the average Velocity of the current lane, the driver will intend to change to the faster lane.)
determining a new speed for the autonomous driving vehicle located within the first lane in response to determining that the set of speeds for the set of moving obstacles located in the second lane is lower than the threshold speed; and (see at least [¶0050 - 0052] If the driver's desired velocity is greater than the current Velocity, e.g. limited by a vehicle driving ahead, the driver will intend to change to the faster lane. If the current velocity is greater than the driver's desired velocity, the driver will intend to change to the slower lane. The desired velocity can be taken from the ACC set-speed directly or estimated by analyzing the driving profile for a certain period of time.)
Bone fails to explicitly disclose the new vehicle speed to be based on a first lane speed limit and to be lower than the speed limit of the first lane.
However, Ferguson teaches wherein the new speed is based on a speed limit for the first lane, and wherein the new speed is at least 20% lower than the speed limit for the first lane; and (see at least [col. 11, line 26-36] In addition, the detailed map information may also be used to limit the set of possible actions. For example, the one or more computing devices may detect the speed of a given vehicle, for example, to be 25 MPH. If the given vehicle begins to accelerate, for example at a rate of 2 m/s2, the one or more computing devices may determine that the set of possible actions include the vehicle continuing to accelerate at the same rate for a given period of time, after a short period reducing the rate of acceleration, after a short period increasing the rate of acceleration, continuing to accelerate until a specific speed is reached, etc.) Although Ferguson does not disclose the slowing below the speed limit by specifically twenty-percent, the reference does disclose accelerating the subject a specific speed based on the speed limit recognized in the area from the map data. For example, Ferguson discloses a vehicle attaining speed limit data from for a specific mapped area and accelerating a vehicle constantly until a “specified speed” based on the attained speed limit data. It would have been obvious to one of ordinary skill in the art to define the “specified speed” to be calculated using the speed limit and a defined factor, such as “twenty-percent”.
Thus, Bone discloses a computer readable medium for determining a path for an autonomous driving vehicle, obtaining sensor data indicating moving obstacles, determining a set of speeds are lower than a predetermined threshold speed, and determining a new speed for the vehicle in response to the set of speeds being lower than the threshold speed. Ferguson teaches a computer readable medium for reducing the subject vehicle speed based on the lane speed limit and an established threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bone to incorporate the teachings of Ferguson to incorporate a method for reducing the subject vehicle speed based on the lane speed limit and an established threshold.. Doing so allows for autonomous and efficient driving of the vehicle.
Bone in view of Ferguson fails to explicitly disclose a method for controlling the autonomous driving vehicle based on the path and new speed.

controlling the autonomous driving vehicle based on the path and the new speed (see at least [claim 9] The system of claim 1, wherein the processor is configured to provide at least one of direction and speed control instructions to the operation control mechanisms in a drive by wire format whereby the processor electrically controls at least one of engine throttling, vehicle steering, and vehicle braking. AND [Claim 32] outputting the operation control signals to the programmable interface to produce normalized operation control signals which control an operation of the vehicle along an updated travel path for the vehicle.)
Thus, Bone in view of Ferguson discloses a non-transitory machine-readable medium for determining a path for an autonomous driving vehicle, obtaining sensor data indicating moving obstacles, determining a set of speeds are lower than a predetermined threshold speed, and determining a new speed for the vehicle in response to the set of speeds being lower than the threshold speed. Trepagnier teaches a non-transitory machine-readable medium for controlling the vehicle based on the path and new speed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bone in view of Ferguson to incorporate the teachings of Trepagnier to control the autonomous driving vehicle based on the determined path and new speed. Doing so allows for autonomous and efficient driving of the vehicle.

Regarding claim 20 as best understood, as best understood, Bone discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising:
determining a path for an autonomous driving vehicle, wherein the path is located within a first lane of an environment in which the autonomous driving vehicle is currently located; (see at least [¶0037] FIGS. 1a to 1c show different modes of lane changing maneuver. FIG. 1a illustrates a case where an ego vehicle traveling in the current lane changes to the adjacent lane, typically because the other vehicle traveling ahead of the ego vehicle is slower. FIG. 1b illustrates a case where the ego vehicle changes the current lane to the adjacent lane to filter into the traffic of the adjacent lane because the current lane is about to end. FIG. 1c shows a case where the ego vehicle merges with the traffic of the adjacent slower lane, and then exits the slow lane to an exit road.)
obtaining sensor data, wherein the sensor data indicates a set of speeds for a set of moving obstacles located in a second lane of the environment and wherein the second lane is adjacent to the first lane; (see at least [¶0020] According to the present invention, such objects can be at least partly accomplished by providing a system for predicting a drivers intention to change lanes, comprising: an ego vehicle sensor for detecting information on a motion of an ego vehicle; an environment sensor for detecting information on a motion of a vehicle traveling within a prescribed distance ahead of the vehicle in a same lane as the ego vehicle and/or on a motion of a vehicle traveling within a prescribed distance from the ego vehicle in an adjacent lane…
determining whether the set of speeds is lower than a threshold speed; (see at least [¶0050] The average velocity of a lane can be determined based on the traffic on these lanes. If the average velocity of the adjacent lane is greater than the average Velocity of the current lane, the driver will intend to change to the faster lane.)
determining a new speed for the autonomous driving vehicle located within the first lane in response to determining that the set of speeds for the set of moving obstacles located in the second lane is lower than the threshold speed; and (see at least [¶0050 - 0052] If the driver's desired velocity is greater than the current Velocity, e.g. limited by a vehicle driving ahead, the driver will intend to change to the faster lane. If the current velocity is greater than the driver's desired velocity, the driver will intend to change to the slower lane. The desired velocity can be taken from the ACC set-speed directly or estimated by analyzing the driving profile for a certain period of time.)
Bone in view of Ferguson fails to explicitly disclose a method for controlling the autonomous driving vehicle based on the path and new speed.
Bone fails to explicitly disclose the new vehicle speed to be based on a first lane speed limit and to be lower than the speed limit of the first lane.
However, Ferguson teaches wherein the new speed is based on a speed limit for the first lane, and wherein the new speed is at least 20% lower than the speed limit for the first lane; and (see at least [col. 11, line 26-36] In addition, the detailed map information may also be used to limit the set of possible actions. For example, the one or more computing devices may detect the speed of a given vehicle, for example, to be 25 MPH. If the given vehicle begins to accelerate, for example at a rate of 2 m/s2, the one or more computing devices may determine that the set of possible actions include the vehicle continuing to accelerate at the same rate for a given period of time, after a short period reducing the rate of acceleration, after a short period increasing the rate of acceleration, continuing to accelerate until a specific speed is reached, etc.) Although Ferguson does not disclose the slowing below the speed limit by specifically twenty-percent, the reference does disclose accelerating the subject a specific speed based on the speed limit recognized in the area from the map data. For example, Ferguson discloses a vehicle attaining speed limit data from for a specific mapped area and accelerating a vehicle constantly until a “specified speed” based on the attained speed limit data. It would have been obvious to one of ordinary skill in the art to define the “specified speed” to be calculated using the speed limit and a defined factor, such as “twenty-percent”.
Thus, Bone discloses a system for determining a path for an autonomous driving vehicle, obtaining sensor data indicating moving obstacles, determining a set of speeds are lower than a predetermined threshold speed, and determining a new speed for the vehicle in response to the set of speeds being lower than the threshold speed. Ferguson teaches a system for reducing the subject vehicle speed based on the lane speed limit and an established threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bone to incorporate the teachings of Ferguson to incorporate a method for reducing the subject vehicle speed based on the lane speed limit and an established threshold.. Doing so allows for autonomous and efficient driving of the vehicle.
However, Trepagnier teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising:
controlling the autonomous driving vehicle based on the path and the new speed (see at least [claim 9] The system of claim 1, wherein the processor is configured to provide at least one of direction and speed control instructions to the operation control mechanisms in a drive by wire format whereby the processor electrically controls at least one of engine throttling, vehicle steering, and vehicle braking. AND [Claim 32] outputting the operation control signals to the programmable interface to produce normalized operation control signals which control an operation of the vehicle along an updated travel path for the vehicle.)
Thus, Bone in view of Ferguson discloses a data processing system for determining a path for an autonomous driving vehicle, obtaining sensor data indicating moving obstacles, determining a set of speeds are lower than a predetermined threshold speed, and determining a new speed for the vehicle in response to the set of speeds being lower than the threshold speed. Trepagnier teaches a data processing system for controlling the vehicle based on the path and new speed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bone in view of Ferguson to incorporate the teachings of Trepagnier to control the autonomous driving vehicle based on the determined path and new speed. Doing so allows for autonomous and efficient driving of the vehicle.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bone and Trepagnier as applied to claims 1 and 13, respectfully, and further in view of Grassi et al. U.S. Patent No. 8,301,363 (“Grassi”).
Regarding claim 2 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method for determining an average speed for the set of speeds.
However, Grassi teaches a computer-implemented method of claim 1, wherein determining whether the set of speeds is lower than a threshold speed comprises: determining an average speed for the set of speeds (see at least [col. 5, line 24-31] Summarizing: the central unit receives live, or with a certain delay, info on the transit of vehicles. It calculates the average speed of vehicles on the monitored road by exploiting: a) the information on the time taken by the vehicle to move between the two remote peripheral units and b) the distance between the two remote peripheral units. Therefore the central unit is able to detect whether the average speed of the vehicle has been over the speed limit.)
Thus, Bone in view of Trepagnier disclose the method as described in claim 1 above. Grassi teaches the method comprising determining an average speed for the set of speeds.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Grassi to determine the average speed of set of speeds. Doing so allows for safer and efficient operation of the autonomous driving vehicle.

Regarding claim 14 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 13. Bone in view of Trepagnier fail to explicitly disclose a computer-readable medium for determining an average speed for the set of speeds.
However, Grassi teaches a non-transitory machine-readable medium of claim 13, wherein determining whether the set of speeds is lower than a threshold speed comprises: determining an [col. 5, line 24-31] Summarizing: the central unit receives live, or with a certain delay, info on the transit of vehicles. It calculates the average speed of vehicles on the monitored road by exploiting: a) the information on the time taken by the vehicle to move between the two remote peripheral units and b) the distance between the two remote peripheral units. Therefore the central unit is able to detect whether the average speed of the vehicle has been over the speed limit.)
Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 13 above. Grassi teaches the machine-readable medium comprising determining an average speed for the set of speeds.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Grassi to determine the average speed of set of speeds. Doing so allows for safer and efficient operation of the autonomous driving vehicle.

Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bone and Trepagnier as applied to claims 1 and 13, respectfully, and further in view of Aker et al. U.S. Patent No. 5,691,724 (“Aker”).
Regarding claim 3 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method for determining a highest speed for the set of speeds.
However, Aker teaches a computer implemented method, wherein determining whether the set of speeds is lower than a threshold speed comprises: determining a highest speed for the set of speeds (see at least [Claim 2] The method of claim 1, wherein step (4) further comprises the steps of: selecting for calculation of the speed of said at least one of the fastest moving targets by screening a plurality of the fastest moving targets having radar return signals in said spectrum in descending order of speed…)
Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 1 above. Aker teaches a method comprising determining a highest speed for the set of speeds.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Aker to determine a highest speed for the set of speeds. Doing so allows for safer and efficient operation of the autonomous driving vehicle.

Regarding claim 4 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method for determining a lowest speed for the set of speeds.
However, Aker teaches a computer implemented method, wherein determining whether the set of speeds is lower than a threshold speed comprises: determining a lowest speed for the set of speeds (see at least [Claim 2] The method of claim 1, wherein step (4) further comprises the steps of: selecting for calculation of the speed of said at least one of the fastest moving targets by screening a plurality of the fastest moving targets having radar return signals in said spectrum in descending order of speed…)
Thus, Bone in view of Trepagnier disclose the method as described in claim 1 above. Aker teaches a method comprising determining a highest speed for the set of speeds by ordering the collected speed data points of the targeted vehicles in descending order.


Regarding claim 5 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method for determining a median speed for the set of speeds.
However, Aker teaches a computer implemented method, wherein determining whether the set of speeds is lower than a threshold speed comprises: determining a median speed for the set of speeds (see at least [Claim 2] The method of claim 1, wherein step (4) further comprises the steps of: selecting for calculation of the speed of said at least one of the fastest moving targets by screening a plurality of the fastest moving targets having radar return signals in said spectrum in descending order of speed…)

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the method disclosed by Bone in view of Trepagnier with determining the highest speed for the set of speeds as taught by Aker. Even though Aker does not explicitly teach determining the median speed for the set of speeds, Aker does teach determining the highest speed for the set of speeds by ordering the collected speed data points of target vehicles in descending order, as detailed above. It would have been “Obvious to Try” determining the median speed for the set of speeds collected by the autonomous vehicle sensors in the driving environment since Aker already teaches ordering the data, thus the median speed can obviously be extracted from the ordered list. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the median speed is extracted).

Regarding claim 15 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 13. Bone in view of Trepagnier fail to explicitly disclose a computer-readable medium for determining a highest speed for the set of speeds. 
However, Aker teaches a computer-readable medium, wherein determining whether the set of speeds is lower than a threshold speed comprises: determining a highest speed for the set of speeds (see at least [Claim 2] The method of claim 1, wherein step (4) further comprises the steps of: selecting for calculation of the speed of said at least one of the fastest moving targets by screening a plurality of the fastest moving targets having radar return signals in said spectrum in descending order of speed…)
Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 13 above. Aker teaches a computer-readable medium comprising determining a highest speed for the set of speeds.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Aker to determine a highest speed for the set of speeds. Doing so allows for safer and efficient operation of the autonomous driving vehicle.

Regarding claim 16 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 13. Bone in view of Trepagnier fail to explicitly disclose a method for determining a lowest speed for the set of speeds.
However, Aker teaches a computer-readable medium, wherein determining whether the set of speeds is lower than a threshold speed comprises: determining a lowest speed for the set of speeds (see at least [Claim 2] The method of claim 1, wherein step (4) further comprises the steps of: selecting for calculation of the speed of said at least one of the fastest moving targets by screening a plurality of the fastest moving targets having radar return signals in said spectrum in descending order of speed…)
Thus, Bone in view of Trepagnier disclose the computer-readable medium as described in claim 13 above. Aker teaches a computer-readable medium comprising determining a highest speed for the set of speeds by ordering the collected speed data points of the targeted vehicles in descending order.


Regarding claim 17 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 13. Bone in view of Trepagnier fail to explicitly disclose a computer-readable medium for determining a median speed for the set of speeds.
However, Aker teaches a computer-readable medium, wherein determining whether the set of speeds is lower than a threshold speed comprises: determining a median speed for the set of speeds (see at least [Claim 2] The computer-readable medium of claim 1, wherein step (4) further comprises the steps of: selecting for calculation of the speed of said at least one of the fastest moving targets by screening a plurality of the fastest moving targets having radar return signals in said spectrum in descending order of speed…)
Thus, Bone in view of Trepagnier disclose the computer-readable medium as described in claim 1 above. Aker teaches a computer-readable medium comprising determining a highest 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the computer-readable medium disclosed by Bone in view of Trepagnier with determining the highest speed for the set of speeds as taught by Aker. Even though Aker does not explicitly teach determining the median speed for the set of speeds, Aker does teach determining the highest speed for the set of speeds by ordering the collected speed data points of target vehicles in descending order, as detailed above. It would have been “Obvious to Try” determining the median speed for the set of speeds collected by the autonomous vehicle sensors in the driving environment since Aker already teaches ordering the data, thus the median speed can obviously be extracted from the ordered list. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the median speed is extracted).

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bone and Trepagnier as applied to claims 1 and 13, respectfully, and further in view of Kurz et al. U.S. Patent No. 6,626,257 (“Kurz”).
Regarding claim 6 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method for maintaining a current speed or increasing the current speed in response to determining the predetermined threshold speed is higher than the set of speeds.
However, Kurz teaches a computer implemented method comprising maintaining a current speed or increasing the current speed in response to determining that the set of speeds is  Maintaining a constant speed when the vehicle travelling ahead adopts a vehicle speed which exceeds the limiting speed results, in backed-up traffic, in a situation in which the vehicle which is following moves at a continuous speed and steadily approaches the end of a column of vehicles which is forming again, and joins on behind the vehicle which is travelling ahead.)
Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 1 above. Kurz teaches a method for maintaining a current speed or increasing the current speed in response to determining the predetermined threshold speed is higher than the set of speeds.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Kurz to maintain a current speed or increasing the current speed in response to determining the predetermined threshold speed is higher than the set of speeds. Doing so allows for efficient maneuvering and operation of the autonomous deriving vehicle.

Regarding claim 7 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method wherein the new speed is based on a speed limit for the first lane.
However, Kurz teaches a computer implemented method wherein the new speed is based on a speed limit for the first lane (see at least [col. 2, line 2-5] The setpoint speed is set to the smaller value of a pair of values formed from the limiting speed and the current speed of the obstacle—in particular of the vehicle travelling ahead. The vehicle actual speed is adjusted to the setpoint speed.)
Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 1 above. Kurz teaches a method wherein the new adjusted speed is based on the first lane speed limit.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Kurz to adjust the speed based on the first lane speed limit. Doing so allows for efficient maneuvering and operation of the autonomous deriving vehicle.

Regarding claim 9 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method wherein the new speed is based on the set of speeds.
However, Kurz teaches a computer implemented method wherein the new speed is based on the set of speeds (see at least [col. 5, line 17-20] In addition, in method step V3 the current speed v of the vehicle is set to a minimum of a pair of values which is formed by the speed vH of the obstacle and a crawling speed vKr.)
	Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 1 above. Kurz teaches a method wherein the new speed is based on the set of speeds determined based on obstacles in the environment.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of .

Claim 8 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Bone and Trepagnier as applied to claim 1 and further in view of Spero et al. U.S. Patent No. 9,616,924 (“Spero”). 
Regarding claim 8 as best understood, Bone in view of Trapagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method for adjusting the new speed based on a current speed for the autonomous driving vehicle.
However, Spero teaches a computer implemented method wherein the new speed is based on a current speed for the autonomous driving vehicle (see at least [col. 3, line 8-13] The controller 16 verifies that the speed of vehicle is the appropriate speed to travel in the pre-calculated path (with the existing gap between vehicles). The updated visual or map data may be used to recalculate the speed or lane changing path and allows the controller 16 to change the speed and the path to adapt to changing conditions.)
Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 1 above. Spero teaches a method for adjusting the new speed based on a current speed for the autonomous driving vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Spero to adjust the new speed of the autonomous 

Regarding claim 11 as best understood, Bone in view of Trapagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method where the second lane is an exit lane.
	However, Spero teaches the computer-implemented method of claim 1, wherein the second lane is an exit lane (see at least [col. 1, line 60-64] An autonomous lane control system is disclosed that allows the vehicle to automatically control the speed and course of the vehicle to remain in a selected lane or change lanes. The lane control system allows the driver to select either a lane changing mode or a lane keeping mode. AND [FIG. 5A-5C, col. 5, line 16-24] FIG. 5B illustrates a prediction of a vehicle after a time-delay from the position in FIG. 5A. Currently vehicle V has reached lane 2, and is sensing the distance between V and V. It is also determining a path for an additional lane change. FIG. 5C further illustrates vehicle V reaching the third lane, after calculating the path. At this point, the vehicle V, switches off the lane control mode and control of the automobile is returned to the user.)
Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 1 above. Spero teaches a method for adjusting the new speed in a second lane which is an exit lane.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Spero to adjust the new speed of the autonomous 

Regarding claim 12 as best understood, Bone in view of Trapagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method where the second lane is a carpool lane.
However, Spero teaches the computer-implemented method of claim 1, wherein the first lane is a carpool lane (see at least [col. 1, line 60-64] An autonomous lane control system is disclosed that allows the vehicle to automatically control the speed and course of the vehicle to remain in a selected lane or change lanes. The lane control system allows the driver to select either a lane changing mode or a lane keeping mode. AND [FIG. 5A-5C, col. 5, line 16-24] FIG. 5B illustrates a prediction of a vehicle after a time-delay from the position in FIG. 5A. Currently vehicle V has reached lane 2, and is sensing the distance between V and V. It is also determining a path for an additional lane change. FIG. 5C further illustrates vehicle V reaching the third lane, after calculating the path. At this point, the vehicle V, switches off the lane control mode and control of the automobile is returned to the user.)
Thus, Bone in view of Trepagnier disclose the machine-readable medium as described in claim 1 above. Spero teaches a method for adjusting the new speed in a second lane which is a carpool lane.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of Trepagnier to incorporate the teachings of Spero to adjust the new speed of the autonomous .

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bone and Trepagnier as applied to claims 1 and 13, respectfully, and further in view of Lee et al. U.S. Patent No. 9,428,187 (“Lee”).
Regarding claim 10 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a method comprising determining the path of the autonomous vehicle based on a reference line between a first location and a second location.
However, Lee teaches a method comprising determining the path based on a reference line between a first location and a second location associated with an autonomous driving vehicle (see at least [col. 11, line 23-32] If the vehicle 42 is traveling along the center line 48 and a lane change is commanded, that lane change is performed in the same manner as in the '789 patent. FIG. 4 is an illustration 72 of the roadway 44 similar to the illustration 60, where like elements are identified by the same reference number, and showing a lane change path 74 that is determined by the algorithm so that the vehicle 42 leaves the center line 48 in the lane 46 and travels into the adjacent lane 50, where it will then be centered in the lane 50 on lane path 76.)
	Thus, Bone in view of Trepagnier disclose the method as described in claim 1 above. Lee teaches a method comprising determining the path of the autonomous vehicle based on a reference line between a first location and a second location.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of 

Regarding claim 19 as best understood, Bone in view of Trepagnier disclose the invention as stated above with respect to claim 1. Bone in view of Trepagnier fail to explicitly disclose a computer-readable medium comprising determining the path of the autonomous vehicle based on a reference line between a first location and a second location.
However, Lee teaches a computer-readable medium comprising determining the path based on a reference line between a first location and a second location associated with an autonomous driving vehicle (see at least [col. 11, line 23-32] If the vehicle 42 is traveling along the center line 48 and a lane change is commanded, that lane change is performed in the same manner as in the '789 patent. FIG. 4 is an illustration 72 of the roadway 44 similar to the illustration 60, where like elements are identified by the same reference number, and showing a lane change path 74 that is determined by the algorithm so that the vehicle 42 leaves the center line 48 in the lane 46 and travels into the adjacent lane 50, where it will then be centered in the lane 50 on lane path 76.)
	Thus, Bone in view of Trepagnier disclose the computer-readable medium as described in claim 1 above. Lee teaches a computer-readable medium comprising determining the path of the autonomous vehicle based on a reference line between a first location and a second location.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bone in view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668